DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art fails to teach nor suggest the limitations of claims 1 and 11, respectively in combination as recited therein.  More specifically, prior art fails to teach nor suggest a first plate-like portion that has a frame-like plan view shape and surrounds the peripheral circuit portion, the first plate-like portion being electrically conductive and connected at a lower end thereof to the substrate; a sidewall layer including silicon nitride and being provided on a side surface of the first plate-like portion; and a second insulating layer including silicon nitride, the second insulating layer being connected to the sidewall layer and covering above the peripheral circuit portion, in combination with the remaining limitations of claim 1.

In regards to claim 11, prior art fails to teach nor suggest a first frame body that has a frame-like plan view shape and surrounds the peripheral circuit portion, the first frame body including silicon nitride and being connected at a lower end thereof to the substrate; and a second insulating layer including silicon nitride, the second insulating layer being connected to an upper end of the first frame body and covering above the peripheral circuit portion, in combination with the remaining limitations of claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M MENZ whose telephone number is (571)272-1697. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA M MENZ/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        



5/21/22